Exhibit 10.19

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into on and as of
July 22, 2011, by and between MOSYS, INC., a Delaware corporation (the
“Company”), and the undersigned stockholders of the Company (the
“Stockholders”).

 

RECITALS

 

A.            The Company has adopted a Rights Agreement, effective as of
November 10, 2010 (the “Rights Agreement”), pursuant to which, among other
things, the Company declared a dividend of one preferred stock purchase right
for each outstanding share of the Company’s common stock, par value $0.01 per
share (“Common Stock”).

 

B.            The Rights Agreement operates by potentially imposing materially
adverse financial consequences upon any person or group which is deemed to
beneficially own 15% or more of the outstanding shares of Common Stock (any such
person or group is defined for purposes of the Rights Agreement as an “Acquiring
Person,” subject to specified exceptions) without approval of the Company’s
Board of Directors (the “Board”).

 

C.            Because certain of the Stockholders have the right to vote or
dispose of the shares of Common Stock held by other Stockholders, these
Stockholders can be deemed to beneficially own the shares of Common Stock held
by all of the Stockholders for purposes of the Rights Agreement.

 

D.            Although the Stockholders currently collectively beneficially own
less than 15% of the outstanding shares of Common Stock, they may wish to
increase their ownership of the Common Stock at any time after the date hereof
and could, therefore, be deemed at such time to become an Acquiring Person for
purposes of the Rights Agreement.

 

E.             As a material inducement to cause the Company to adopt an
amendment to the Rights Agreement to expressly exclude the Stockholders from the
definition of Acquiring Person under certain circumstances, the Stockholders are
agreeing to enter into this Agreement with the Company pursuant to which the
Stockholders will collectively agree to vote certain shares of Common Stock
beneficially owned by them in the manner recommended by the Board and not to
acquire beneficial ownership of more than 19.99% of the outstanding shares of
Common Stock, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

In consideration of the representations, warranties, covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

1.             DEFINITIONS.

 

1.1          For purposes of this Agreement, the following terms shall have the
meanings set forth in this Section 1.

 

--------------------------------------------------------------------------------


 

1.1.1       The term “Affiliate” shall mean, with respect to a specified person,
a person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the specified
person.

 

1.1.2       The term “Associate” when used to indicate a relationship with any
specified person, means (a) any corporation or organization (other than the
Company or a majority-owned Subsidiary of the Company) of which such person is
an officer or partner or is, directly or indirectly, the beneficial owner of 10%
or more of any class of equity securities (other than as a result of a portfolio
investment through a pooled investment vehicle), (b) any trust or other estate
in which such person has a substantial beneficial interest or as to which such
person serves as trustee or in a similar fiduciary capacity, and (c) any
relative or spouse of such person, or any relative of such spouse, who has the
same home as such person or who is a director or officer of the Company or any
of its parents or Subsidiaries.    Notwithstanding the foregoing, a corporation
or organization in which a pooled investment vehicle (within the meaning of
Rule 206(4)-8(b) under the Investment Advisers Act of 1940, as amended) has made
a portfolio investment shall not be deemed to be an Associate of the pooled
investment vehicle solely by virtue of the pooled investment vehicle’s
beneficial ownership of 10% or more of any class of equity securities of the
corporation or organization, provided the pooled investment vehicle does not
control (within the meaning of Exchange Act Rule 12b-2) the corporation or
organization.

 

1.1.3       The term “beneficially own” shall have the meaning given to such
term in Section 1(d) of the Rights Agreement.

 

1.1.4       The term “Company Acquisition Transaction” means (i) the
commencement (within the meaning of Rule 14d-2 under the Exchange Act) of a
tender or exchange offer by a third party for at least 14.99% of the then
outstanding capital stock of the Company or any direct or indirect Subsidiary of
the Company, (ii) the commencement by a third party of a proxy solicitation with
respect to the election of any directors of the Company or with respect to any
transaction under clauses (iii) or (iv) of this Section 1.1.4, (iii) any sale,
license, lease, exchange, transfer, disposition or acquisition of any portion of
the business or assets of the Company or any direct or indirect Subsidiary of
the Company (other than in the ordinary course of business), provided that any
issuance by the Company of its own securities shall not be deemed a Company
Acquisition Transaction, or (iv) any merger, consolidation, business
combination, share exchange, reorganization, recapitalization, restructuring,
liquidation, dissolution or similar transaction or series of related
transactions involving the Company or any direct or indirect Subsidiary of the
Company.

 

1.1.5       The term “DTC” means the Depository Trust Company.

 

1.1.6       The term “DTC Participant” means a Person that is entitled to
deposit securities with DTC in the capacity of a “participant” pursuant to DTC’s
governing documents.

 

1.1.7       The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

1.1.8       The term “SEC” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.1.9       The term “Shares” shall mean all issued and outstanding shares of
Common Stock that the Stockholders or any of their Affiliates or Associates are
collectively deemed to beneficially own or over which the Stockholders or any of
their Affiliates or Associates exercise sole or shared voting power (through any
agreement, contract, understanding or otherwise).  The Stockholders agree that
any shares of Common Stock that any of them or their Affiliates or Associates
purchase or that any of them or their Affiliates or Associates are deemed to
beneficially own after the date of this Agreement and before the termination of
this Agreement pursuant to Section 6 shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted Shares as
of the date hereof. Whether any of the Stockholders or any of their Affiliates
or Associates are deemed to beneficially own shares of Common Stock for purposes
of this Section 1.1.9 shall be made by the Board in its sole discretion in the
context of the terms of the Rights Agreement (as such may be amended from time
to time).

 

1.1.10     The term “Subsidiary” of any Person shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by such Person.

 

1.1.11     The term “Voting Shares” shall mean any Shares which, as of any
particular date after the date of this Agreement and before the termination of
this Agreement pursuant to Section 6, the Stockholders and any of their
Affiliates or Associates have (or would have but for this Agreement) the power
to vote or to direct the vote and are deemed to beneficially own that are
greater than the amount of Shares equal to 14.99% of the outstanding shares of
Common Stock on such date. For example, if the Company has outstanding
100,000,000 shares of Common Stock as of a particular date and the Stockholders
(together with their Affiliates and Associates) are collectively deemed to
beneficially own 25,000,000 shares as of that date, then the Voting Shares would
equal 10,010,000 shares (25,000,000 — (100,000,000 x 14.99%) = 10,010,000) as of
that date.

 

2.             VOTING OF SHARES.

 

2.1          Agreement to Vote Shares.  Each Stockholder hereby covenants and
agrees, jointly and severally, that, if at any time after the date hereof any
Stockholder beneficially owns any Voting Shares, until this Agreement terminates
pursuant to Section 6, at any meeting (whether annual or special and whether or
not an adjourned or postponed meeting) of the stockholders of the Company, and
in any action by written consent of the stockholders of the Company, the
Stockholder shall (a) cause any and all Voting Shares to be counted as present
thereat for purposes of establishing a quorum, and (b) vote (or cause to be
voted) any and all Voting Shares in accordance with the recommendations of, or
instructions provided by, the Board. Each Stockholder hereby further agrees not
to enter into any agreement or understanding with any person or entity the
effect of which would be materially inconsistent with or violative of any
provision contained in this Section 2.1.

 

2.2          Irrevocable Proxy.  Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to the Company a proxy in the form
attached hereto as Exhibit A (the “Proxy”), duly executed by Goldman Sachs & Co.
(“Artis Broker”) and by such Stockholder, which shall be irrevocable to the
fullest extent permissible by law, with respect to

 

--------------------------------------------------------------------------------


 

the Voting Shares beneficially owned by such Stockholder, subject to the other
terms of this Agreement. The Proxyholders (as defined in the Proxy) shall be
entitled to exercise the rights granted to them in the Proxy in order to vote
the Voting Shares in the event and to the extent that the Stockholders fail to
cause the Voting Shares to be voted in accordance with Section 2.1.  If the
Artis Broker refuses, upon request, to execute the Proxy in the form attached as
Exhibit A, each Stockholder agrees to register the Voting Shares in the name of
such Stockholder and to execute and deliver the Proxy to the Company.

 

2.3          Adjustments Upon Changes in Capitalization.  In the event of any
change in the number of issued and outstanding Shares by reason of any stock
split, reverse split, stock dividend (including any dividend or distribution of
securities convertible into Shares), combination, reorganization,
recapitalization or other like change, conversion or exchange of shares, or any
other change in the corporate or capital structure of the Company, the term
“Shares” shall be deemed to refer to and include the Shares as well as all such
stock dividends and distributions and any shares of capital stock into which or
for which any or all of the Shares may be changed or exchanged.

 

3.             ADDITIONAL COVENANTS OF THE STOCKHOLDERS.

 

3.1          Standstill.

 

3.1.1       Unless and until this Agreement is terminated pursuant to Section 6,
but only during such period(s) as the Stockholders, together with their
Affiliates and Associates, beneficially own any Voting Shares, none of the
Stockholders will, in any manner, directly or indirectly (except (x) pursuant to
a negotiated transaction approved by the Board or (y) as may otherwise be
approved by the Board), take or permit any of its Affiliates or Associates to
take any of the following actions:

 

(a)           make, effect, initiate, cause or participate in:

 

(i)                                   any acquisition of beneficial ownership of
any securities of the Company or any securities of any Subsidiary or other
Affiliate or Associate of the Company;

 

(ii)                                any Company Acquisition Transaction
(including by tendering shares in a tender offer that constitutes a Company
Acquisition Transaction); or

 

(iii)                             any “solicitation” of “proxies” (as those
terms are defined in Rule 14a-1 under the Exchange Act) or consents with respect
to any securities of the Company;

 

provided that (1) a Stockholder shall not be deemed to make, effect, initiate,
cause or participate in any Company Acquisition Transaction under clause (ii) of
this Section 3.1.1(a) or any solicitation of proxies under clause (iii) of this
Section 3.1.1(a) solely by reason of a Stockholder voting its Voting Shares in
compliance with Section 2.1; and (2) a Stockholder shall not be deemed to make,
effect, initiate, cause or participate in any solicitation of proxies under
clause (iii) of this Section 3.1.1(a) solely by reason of any solicitation of a
proxy, agreement or

 

--------------------------------------------------------------------------------


 

understanding from another Stockholder regarding the voting of the Voting Shares
in compliance with Section 2.1;

 

(b)           nominate or seek to nominate any person to the Board or otherwise
act, alone or in concert with others, to seek to control or influence the
management, Board or policies of the Company;

 

(c)           take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in subsection
(a) of this Section 3.1.1;

 

(d)           request or propose that the Company (or its directors, officers,
employees or agents), directly or indirectly, amend or waive any provision of
this Section 3.1.1, including this Section 3.1.1(d); or

 

(e)           agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action referred to in subsections (a), (b), (c) or
(d) of this Section 3.1.1.

 

Notwithstanding the foregoing provisions of this Section 3.1.1, a Stockholder
may acquire additional shares of Company Stock (“Additional Shares”) as long as
(i) the collective beneficial ownership (as determined by Rule 13d-3 under the
Exchange Act) of the Stockholders as a group does not exceed 19.99% of the
outstanding Company Stock at the time of the acquisition of the Additional
Shares and (ii) the Stockholders have complied with and are in compliance with
all of the provisions of this Agreement at all times prior to and as of the
acquisition of any Additional Shares.

 

Notwithstanding the provisions of Section 3.1.1(a)(ii), in the event any Person
shall have commenced a tender offer constituting a Company Acquisition
Transaction, a Stockholder shall not be deemed to violate Section 3.1.1(a) by
tendering shares of Company Stock in such tender offer if the Board has
recommended in a Schedule 14D-9 or similar document filed with the SEC with
respect to such tender offer that the Company’s stockholders accept such tender
offer.

 

Notwithstanding the provisions of Sections 3.1.1(a) and 3.1.1(b), a Stockholder
shall not be deemed to be in breach of Section 3.1.1 solely by reason of a
Stockholder voting its non-Voting Shares (or soliciting a proxy, agreement or
understanding from another Stockholder regarding the voting of its non-Voting
Shares) as long as (i) no Stockholder nor any Affiliate or Associate of any
Stockholder has otherwise engaged in any actions prohibited by this
Section 3.1.1, (ii) no Stockholder nor any Affiliate or Associate of any
Stockholder is at such time otherwise in breach of this Agreement and (iii) no
Stockholder is a member of any group (within the meaning of Exchange Act
Rule 13d-5(b)) that includes any non-Stockholders which is engaging in any
activity described under Section 3.1.1(a) or (b) at any time during the term of
this Agreement.

 

3.1.2       Unless and until this Agreement is terminated pursuant to Section 6,
none of the Stockholders will, in any manner, directly or indirectly (except
(x) pursuant to a negotiated transaction approved by the Board or (y) as may
otherwise be approved by the Board), take or permit any of its Affiliates or
Associates to take any of the following actions:

 

--------------------------------------------------------------------------------


 

(a)           become a member of a group (within the meaning of Exchange Act
Rule 13d-5(b)) that includes any non-Stockholders which engages in any activity
referred to in subsections (a), (b), (c) or (d) of Section 3.1.1;

 

(b)           assist, induce or encourage any other Person to take any action
referred to in subsections (a), (b), (c) or (d) of Section 3.1.1; or

 

(c)           enter into any discussions or arrangements with any third party
with respect to the taking of any action referred to in subsections (a), (b),
(c) or (d) of Section 3.1.1.

 

3.2          No Other Proxy.  Each Stockholder represents and covenants that,
except for the proxy granted in Section 2.2 or any proxy granted by the
Stockholder to the Board, the Company or any officer thereof, and except as
contemplated by this Agreement: (a) Stockholder shall not, during the period
commencing on the date hereof and continuing until this Agreement terminates
pursuant to Section 6, grant or permit to be granted any proxy or power of
attorney, or deposit or permit to be deposited any Voting Shares into a voting
trust or enter into a voting agreement or other arrangement, with respect to the
voting of the Voting Shares (each a “Voting Proxy”), and (b) Stockholder has not
granted, entered into or otherwise created or permitted to be created any Voting
Proxy affecting any Voting Shares which is currently (or which will hereafter
become) effective, and if any such Voting Proxy has been created, such Voting
Proxy is hereby revoked.

 

3.3          Notification of Beneficial Ownership.  The Stockholders understand
and agree that their obligations to maintain beneficial ownership of less than
20% of the outstanding shares of Common Stock and to provide the Company with
the right and power to vote the Voting Shares at all times are material
conditions to the Company’s willingness to enter into this Agreement and to
except the Stockholders from the 15% ownership limitation under the Rights
Agreement.  Accordingly, each Stockholder agrees: (a) to file correct and
complete Schedules 13D, 13G and 13F and Forms 3 and 4 with respect to the
Company from time to time as required by the rules and regulations promulgated
by the SEC under the Exchange Act; and (b) upon request by the Company, to
certify to the Company the number of Shares and Voting Shares owned by such
Stockholder and its Affiliates and Associates as of the record date for any
meeting at which the stockholders of the Company are entitled to vote (or the
record date for giving written consent regarding any matter for which such
consents are solicited by the Company); and to furnish such certification by no
later than the third business day following such record date.

 

3.4          Delivery of Proxy.  In the event any Stockholder (or any of its
Affiliates or Associates) beneficially owns at any time any Shares through a DTC
participant or any other record holder (excluding DTC and its nominees) other
than Artis Broker, the Stockholders shall promptly deliver to the Company a
Proxy duly executed by such record holder with respect to such Shares.

 

4.             REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS.  Each
Stockholder hereby makes the following representations and warranties, jointly
and severally with each of the other Stockholders:

 

--------------------------------------------------------------------------------


 

4.1          Authority; Validity.  The Stockholder has all requisite capacity,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Stockholder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of the Stockholder. This Agreement has been duly executed and
delivered by the Stockholder. If this Agreement is being executed in a
representative or fiduciary capacity with respect to the Stockholder, the person
signing this Agreement has full power and authority to enter into and perform
this Agreement.

 

4.2          Validity of Proxies.  All of the Shares beneficially owned by such
Stockholder (a) are held through Artis Broker, which in turn has deposited the
Shares with, and holds the Shares through, DTC as a DTC Participant, or (b) are
registered in the name of the Stockholder.  Either the Stockholder or Artis
Broker is record holder of the Shares.

 

4.3          Non-Contravention.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of, or default by (with or without notice
or lapse of time, or both) the Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any encumbrance upon any of the properties or assets of the
Stockholder under, any provision of (a) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Stockholder or to which the
Stockholder is a party, or (b) any judgment, order, decree, statute, law,
ordinance, injunction, rule or regulation applicable to the Stockholder or any
of the Stockholder’s properties or assets, other than any such conflicts,
violations, defaults, rights, or encumbrances that, individually or in the
aggregate, would not impair the ability of the Stockholder to perform the
Stockholder’s obligations hereunder or prevent, limit or restrict in any respect
the consummation of any of the transactions contemplated hereby.

 

4.4          Litigation.  As of the date hereof, there is no action pending, or
to the knowledge of the Stockholder, threatened with respect to the
Stockholder’s ownership of the Shares, nor is there any judgment, decree,
injunction or order of any applicable Governmental Entity or arbitrator
outstanding which would prevent the carrying out by the Stockholder of his, her
or its obligations under this Agreement or any of the transactions contemplated
hereby, declare unlawful the transactions contemplated hereby or cause such
transactions to be rescinded.

 

4.5          Title.  As of the date hereof, the Stockholders (together with
their Affiliates and Associates) collectively are deemed to beneficially own the
Shares indicated on the signature page hereto. On and as of the date hereof, the
Shares are free and clear of any encumbrances that, individually or in the
aggregate, would impair the ability of the Stockholders to perform the
Stockholders’ obligations hereunder or prevent, limit or restrict in any respect
the consummation of any of the transactions contemplated hereby. As of the date
hereof, the number of Shares set forth on the signature page hereto are the only
Shares beneficially owned by the Stockholders (together with their Affiliates
and Associates) or over which the Stockholders (together with their Affiliates
and Associates) exercise sole or shared voting power.

 

--------------------------------------------------------------------------------


 

4.6          Investment Purpose.  The Shares have been acquired solely for
investment purposes and were not acquired for the purpose or with the intention
of causing the Stockholders (whether collectively or individually) to become an
Acquiring Person.  As of the date hereof, and at all times while this Agreement
is in effect, the Stockholders collectively represent that the Stockholders
(together with their Affiliates and Associates): (a) have acquired the Shares
set forth on the signature page hereto in the ordinary course of their
respective businesses, (b) have not acquired the Shares with the purpose or the
effect of changing or influencing the control of the Company, and (c) have not
acquired the Shares in connection with or as a participant in any transaction
having such purpose or effect. The Stockholders further collectively represent
that, to the extent that they (or any of them individually) acquire any
additional Shares on the date hereof or at any time following the date hereof
until this Agreement terminates pursuant to Section 6, such acquisition of
Shares (x) will not be made with the purpose or the effect of changing or
influencing the control of the Company, and (y) will not be made in connection
with (and none of the Stockholders will be a participant in) any transaction
having such purpose or effect.

 

4.7          Compliance with Laws.  None of the Stockholders nor any of their
Affiliates or Associates is in material violation of or default under any United
States federal or state securities law.  Without limiting the foregoing, the
Stockholders and their Affiliates and Associates have filed Schedules 13D, 13G
and 13F and Forms 3 and 4 with respect to the Company as required by the
rules and regulations promulgated by the SEC under the Exchange Act.

 

5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to each Stockholder that:

 

5.1          Authority; Validity.  The Company has all requisite capacity, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Company. This Agreement has been duly executed and delivered by the Company. If
this Agreement is being executed in a representative or fiduciary capacity with
respect to the Company, the person signing this Agreement has full power and
authority to enter into and perform this Agreement.

 

5.2          Non-Contravention.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (a) require the Company to
obtain the consent or approval of any governmental entity, (b) require the
consent or approval of any other person pursuant to any agreement, obligation or
instrument binding on the Company or its properties and assets, (c) conflict
with or violate any organizational document or law, rule, regulation, order,
judgment or decree applicable to the Company or pursuant to which any of its
assets are bound, or (d) violate any other material agreement to which the
Company or any of its Subsidiaries is a party.

 

6.             EFFECTIVENESS; TERMINATION; SURVIVAL.

 

6.1          Effectiveness.  This Agreement shall become effective upon its
execution by each of the Stockholders and the Company.

 

--------------------------------------------------------------------------------


 

6.2          Termination.

 

6.2.1       This Agreement, and the obligations of the Stockholders hereunder,
including, without limitation, the Stockholders’ obligations under Section 2 and
Section 3 shall terminate: (a) at any time by written consent of each of the
Stockholders and the Company, (b) automatically without any further action of
the parties hereto, upon the termination of the Rights Agreement whether by the
Board or upon its own terms, and (c) automatically without any further action by
the parties hereto, upon the occurrence of (x) the delivery to the Company of a
certification executed by an authorized officer of each of the Stockholders,
certifying that the Stockholders (together with their Affiliates and Associates)
collectively have the power to vote or to direct the vote of less than five
percent of the then-outstanding shares of Common Stock, or (y) the filing by the
Stockholders (together with their Affiliates and Associates) of a Schedule 13D
or Schedule 13G (or amendment thereto, as applicable) with the SEC evidencing
that they collectively beneficially own less than five percent of the
then-outstanding shares of Common Stock.

 

6.2.2       The Company may terminate this Agreement at any time following the
breach of any representation, warranty or covenant in this Agreement by any
Stockholder, provided the Company has given such Stockholder notice of such
breach and such Stockholder has not cured such breach within ten days of
receiving such notice.

 

6.3          Survival.  Section 7.2, Section 9, Section 10 and Section 11 shall
survive the termination of this Agreement for any reason.

 

7.             RIGHTS AGREEMENT AMENDMENT.

 

7.1          During the term of this Agreement, the Company agrees to adopt and
maintain an amendment to the Rights Agreement in order to expressly exclude the
Stockholders and any of their Affiliates and Associates from the definition of
Acquiring Person.

 

7.2          Notwithstanding Section 7.1, the Stockholders agree that, in the
event of (a) the breach by any Stockholder of any provision of this Agreement
(and fails to cure such breach as provided in Section 6.2.2) or (b) the
termination of this Agreement, the Company shall have no further obligation to
expressly exclude the Stockholders and their Affiliates and Associates from the
definition of Acquiring Person under the Rights Agreement and may, in its sole
discretion, amend the Rights Agreement in order to remove such exclusion and
otherwise take such action as may be necessary or appropriate in order to cause
the distribution of rights under the Rights Agreement on account of the
Stockholders’ beneficial ownership of 15% or more of the outstanding shares of
Common Stock.

 

8.             ADDITIONAL STOCKHOLDERS.  If, during the period commencing on the
date hereof and continuing until this Agreement terminates pursuant to
Section 6, any Affiliate or Associate of any of the Stockholders that is not
already a party hereto becomes the beneficial owner of any shares of the Common
Stock, then the Stockholders shall cause such Affiliate or Associate to become a
party to this Agreement through the execution and delivery of a joinder
agreement pursuant to which such Affiliate or Associate shall agree to be bound
by and subject to the terms

 

--------------------------------------------------------------------------------


 

and conditions of this Agreement as a “Stockholder,” and the shares of Common
Stock acquired by such person shall be deemed “Shares” for all purposes of this
Agreement.

 

9.             FURTHER ASSURANCES.  Subject to the terms of this Agreement, from
time to time, each Stockholder shall execute and deliver such additional
documents and use commercially reasonable efforts to take, or cause to be taken,
all such further actions, and to do or cause to be done, all things reasonably
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.

 

10.          MISCELLANEOUS.

 

10.1        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

10.2        Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations of the parties hereto
may be assigned by either of the parties without the prior written consent of
the other parties.

 

10.3        Amendments and Modification.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.

 

10.4        Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that parties will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
the other parties set forth herein. Therefore, it is agreed that, in addition to
any other remedies that may be available upon any such violation, each party
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to such party at
law or in equity and each party hereby irrevocably and unconditionally waives
any objection to the other parties seeking so to enforce such covenants and
agreements by specific performance, injunctive relief and other means.

 

10.5        Attorney’s Fees.  If any action, suit or other proceeding (whether
at law, in equity or otherwise) is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover, in addition to any other remedy granted to such party therein, all such
party’s costs and attorneys fees incurred in connection with the prosecution or
defense of such action, suit or other proceeding.

 

10.6        Notices.  Unless otherwise specified herein, all notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed effectively given, (a) on the date received, if personally delivered or
sent by facsimile or electronic transmission during normal business hours,
(b) on the business day after being received if sent by facsimile other than
during normal business hours, (c) one (1) business day after being sent by
Federal Express, DHL or UPS or other comparably reputable delivery service, or
(d) five (5) business days after

 

--------------------------------------------------------------------------------


 

being sent by registered or certified mail. All communications shall be sent to
the address as set forth on the signature pages hereof or at such other address
for a party as shall be specified by like notice.

 

10.7        Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware (or, if such courts lack
jurisdiction, the appropriate Delaware state courts) for any actions, suits or
proceedings arising out of or relating to this Agreement (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by U.S. certified mail shall be effective service of process for any
action, suit or proceeding brought against the parties in any such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the United States of America located in the State of Delaware (or, if
such courts lack jurisdiction, the appropriate Delaware state courts) and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

10.8        Entire Agreement.  This Agreement and the Proxy granted hereunder
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.

 

10.9        Counterparts.  This Agreement may be executed in counterparts and
may be delivered by email, each of which counterparts shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

10.10      Captions.  The captions to sections of this Agreement have been
inserted only for identification and reference purposes and shall not be used to
construe or interpret this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

 

MOSYS, INC.

 

 

 

 

 

By:

/s/ James Sullivan

 

 

 

 

Name:

James Sullivan

 

 

 

 

Title:

Chief Financial Officer

 

 

 

Address:

MoSys, Inc.

 

 

3301 Olcott Street

 

 

Santa Clara, California 95054

 

 

Attn: Chief Financial Officer

 

 

Facsimile:

 

 

E-mail:

 

 

 

 

 

STOCKHOLDERS:

 

 

 

Artis Capital Management, L.P.

 

 

 

By:

Artis Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

 

 

Artis Capital Management, Inc.

 

 

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

 

 

Artis Partners, L.P.

 

Artis Partners 2X, L.P.

 

Artis Partners (Institutional), L.P.

 

Artis Partners 2X (Institutional), L.P.

 

Artis Aggressive Growth, L.P.

 

 

 

 

By:

Artis Capital Management, L.P.,

 

 

 

General Partner for Each Fund

 

 

 

 

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

Artis Partners Ltd.

 

Artis Partners 2X Ltd.

 

Artis Aggressive Growth Master Fund, L.P.

 

 

 

 

By:

Artis Capital Management, L.P.,

 

 

 

Investment Adviser for Each Fund

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

Artis Aggressive Growth, Ltd.

 

Artis Aggressive Growth (Institutional), L.P.

 

 

 

 

By:

Artis Capital Management, L.P., its

 

 

General Partner

 

 

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

 

 

 

 

Artis Capital GP, LLC

 

 

 

 

By:

Artis Capital Management, L.P., its

 

 

Sole Member

 

 

 

 

By:

/s/ Todd Moodey

 

 

Name:

Todd Moodey

 

 

Title:

Chief Operating Officer

 

 

 

 

 

/s/ Stuart L. Peterson

 

Stuart L. Peterson

 

 

Number of Shares Collectively Beneficially Owned by the Stockholders, their
Affiliates and Associates as of the date of this Agreement:

 

--------------------------------------------------------------------------------